Case 8:19-cv-01783-WFJ-TGW Document 8 Filed 08/20/19 Page 1 of 2 PageID 24




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  CARLOS SALADO-JIMENEZ and
  CARLOS ACEVEDO,

                 Plaintiffs,
                                               CASE NO. : 8:19-cv-1783-WFJ-TGW
  v.

  LIGHTNING TRANSPORT AND
  LOGISTICS, LLC., and CARLOS
  PEIRATS, an individual,

              Defendants.
  ________________________________/

              PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

        IS             related to pending or closed civil or criminal case(s) previously
                        filed in this Court, or any other Federal or State court, or
                        administrative agency as indicated below:


        IS NOT         related to any pending or closed civil or criminal case filed with
                        this Court, or any other Federal or State court, or administrative
                        agency.

         I further certify that I will serve a copy of this Notice of Pendency of Other

  Actions upon each party no later than fourteen days after appearance of the party.
Case 8:19-cv-01783-WFJ-TGW Document 8 Filed 08/20/19 Page 2 of 2 PageID 25




          Dated this 20th day of August, 2019.

                                                 /s/ Brandon J. Hill

                                                 BRANDON J. HILL
                                                 Florida Bar Number: 37061
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 North Florida Ave., Suite 300
                                                 Tampa, Florida 33602
                                                 Direct: 813-337-7992
                                                 Main: 813-224-0431
                                                 Facsimile: 813-229-8712
                                                 Email: bhill@wfclaw.com
                                                 Email: jcornell@wfclaw.com
                                                 Email: rcooke@wfclaw.com
                                                 Attorney for Plaintiffs

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 20th day of August, 2019, the foregoing was

  electronically filed with the Clerk of the Court via the CM/ECF system, which will send a

  notice of electronic filing to:

          Jesse Unruh
          JET DOT LAW, PLLC
          jesse@jet.law
                                                 /s/ Brandon J. Hill
                                                 BRANDON J. HILL




                                            2
